                         Case 3:20-mj-00154            Document 1          Filed 07/13/20       Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No. 3:20-mj-00154
              EDWARD WILLIAM CARUBIS,                               )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    July 11, 2020                in the county of            Multnomah            in the
                       District of            Oregon           , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 111                                 Assault on federal officers




         This criminal complaint is based on these facts:
See Attached Affidavit of Federal Protective Service Senior Special Agent Micah Coring




         ✔ Continued on the attached sheet.
         u

                                                                                      /s/ Signed IAW Fed. R. Crim. P. 4.1
                                                                                              Complainant’s signature

                                                                                   Micah Coring, Senior Special Agent, FPS
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                10:23
WHOHSKRQHDWBBBBBBBBDPSP
                        Xxx
Date:            July 11, 2020
                                                                                                 Judge’s signature

City and state:                         Portland, Oregon                        HON. JOLIE A RUSSO, U.S. Magistrate Judge
                                                                                               Printed name and title
